Citation Nr: 1402919	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  09-20 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for Parkinson's disease with history of REM sleep behavior syndrome, claimed as paralysis agitans.  

2.  Entitlement to an initial compensable evaluation for lattice degeneration of both eyes with macular macroaneurysm and retinal exudates of the right eye, also claimed as retinal tear of the right eye.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to August 2007.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In November 2013, the Veteran testified at a central office hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the claims file.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

During his November 2013 hearing, the Veteran testified in substance that although he remained employed, he was increasingly concerned about the prospect of being terminated from his job due to service-connected disabilities.  See the Board hearing transcript, p. 29.  

The Board has carefully reviewed both the hearing transcript and the record. The Board presently grants the appeal in part for increased schedular ratings. However, the Veteran appears to remain employed by a U.S. Government agency doing  highly specialized work. The Veteran is advised that if his newly-combined service-connected disability rating does not equal 100 percent, and he becomes unemployed, possibly as a result of service-connected disorders, he should submit a claim for a total disability evaluation based on individual unemployability. 

The issues of entitlement to an initial compensable evaluation for lattice degeneration of both eyes with macular macroaneurysm and retinal exudates of the right eye, also claimed as retinal tear of the right eye; and a lumbar spine disorder as manifestation of Parkinson's disease are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Manifestations of Parkinson's disease as it affects his right (major) upper extremities consist of severe tremors with functional impairment equivalent to severe incomplete paralysis of the ulnar nerve.  

3.  Manifestations of Parkinson's disease as it affects his urinary tract system consist of bladder dysfunction with continual urine leakage requiring the wearing of absorbent materials which must be changed two to four times per day.  


CONCLUSIONS OF LAW

1.  The criteria for an increased rating of 40 percent, and no higher, for the Veteran's service-connected tremors of the right upper extremities have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.124a, Diagnostic Codes 8004, 8516, 8616 (2013).  

2.  The criteria for an increased rating of 40 percent, and no higher, for the Veteran's service-connected bladder dysfunction with history of benign prostatic hypertrophy and interstitial cystitis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.115a, 4.115b, 4.124a, Diagnostic Codes 7512, 8004 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit  (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App.").  

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d) (West 2002); see also 38 C.F.R. § 19.7 (2013) (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).  

VA's Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate the claim, including apprising him of his and VA's respective responsibilities in obtaining this supporting evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA to assist a claimant in obtaining this evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if pre-adjudication notice is not provided or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

A letter satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in September 2007, prior to initially adjudicating the claim in February 2008.  The letter informed him of the evidence required to substantiate the claim.  The RO's February 2008 decision has since granted service connection for his Parkinson's disease.  Under the law, because the original claim has been granted and he has appealed this "downstream" issue concerning the initial rating assigned for the disability, the underlying claim has been substantiated and proven.  Notice is no longer required because the initial intended purpose of the notice has been served.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  Thereafter, once a notice of disagreement (NOD) has been filed contesting the "downstream" issue of the initial rating assigned for the disability, the notice requirements of 38 U.S.C. §§ 5104 and 7105 regarding a rating decision and statement of the case (SOC) control as to the further communications with the appellant, including as to what evidence is necessary to establish a more favorable decision with respect to this downstream element of the claim.  Id.; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003 (Dec. 22, 2003).  The Veteran was sent this required SOC in April 2009, discussing the downstream claim for a higher initial rating, citing the applicable statutes and regulations, and providing reasons and bases for not assigning the higher initial rating for the claim on appeal.  

VA also fulfilled its duty to assist the Veteran with this claim by obtaining all potentially relevant evidence, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO obtained his service treatment records (STRs), VA outpatient treatment records, and arranged for a VA compensation examination in June 2007 and a VA compensation examination through QTC Medical Services (QTC) in April 2012 to assess the etiology and severity of his service-connected Parkinson's disease, which, as mentioned, is now the determinative downstream issue.  

The Veteran testified at a November 2013 central office Board hearing before a VLJ.  Under 38 C.F.R. § 3.103(c)(2) (2013), it is the responsibility of the hearing officer to explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that the hearing officer has two distinct duties under section 3.103(c)(2).  First, the hearing officer must explain fully the issues still outstanding that are relevant and material to substantiating the claim by explicitly identifying them for the claimant.  Id. at 496 (finding that a hearing officer's inquiries regarding the existence of a current disability and a nexus to service did not equate to explaining to the claimant that these issues were material to substantiating the claim).  Second, the hearing officer must suggest that a claimant submit evidence on an issue material to substantiating the claim when such evidence is missing from the record or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Id. at 496-97.  

At the hearing, the undersigned and the Veteran's representative engaged in an extensive colloquy with the Veteran as to how to substantiate his claim. The Veteran clearly understood the rating criteria and testified as to the current severity and manifestations of his Parkinson's disease.  VA has otherwise developed this claim, including obtaining records on the Veteran's behalf and providing VA examinations which specifically address the outstanding issue in this case, as discussed above with regard to VA's duty to assist under the VCAA.  Moreover, the Veteran did not raise any new issues relevant to his claim for an increased rating at the hearing, and there is also no indication of any outstanding evidence he might submit.  See id. at 499.  

Thus, given the development undertaken by VA with respect to this claim, and in light of the Veteran's testimony at the hearing, the "clarity and completeness of the hearing record [is] intact" and the purpose of section 3.103(c)(2) to develop the record has been fulfilled.  Id. at 498-99.  Accordingly, the Veteran's right to a Board hearing has been satisfied and no prejudicial error exists with regard to the hearing officer's duties under section 3.103(c)(2).  See id.; see also Sanders, 556 U.S. at 407, 410.  

The Merits of the Increased Rating Claim

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson, 12 Vet. App. at 126.  VA adjudicators must consider whether to "stage" the ratings, meaning assign different ratings at different times during the rating period to compensate him for times when the disability may have been more severe than at others.  The Court has held that consideration of the appropriateness of a staged rating is required for increased rating claim.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Ratings for Parkinson's disease, known in VA regulations as "paralysis agitans," are assigned pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8004 (2013).  Under this diagnostic code, a minimum 30 percent rating is for application when there are "ascertainable residuals" of the disability.  However, VA is required to also consider whether any of these residuals may be otherwise rated under a separate diagnostic code.  

If there are identifiable residuals that can be rated under a separate diagnostic code, and the combined disability rating resulting from these residuals exceeds 30 percent, the separate ratings will be assigned in place of the minimum rating assigned under Diagnostic Code 8004.  See also VA Adjudication Procedures Manual M21-1MR, Part III.iv.4.G.25 (June 23, 2013).  

The Veteran was granted service connection for Parkinson's disease in February 2008, and assigned the minimum 30 percent rating under Diagnostic Code 8004, effective September 1, 2007.  In the same rating decision, service connection for bladder dysfunction was granted and assigned a 20 percent evaluation, effective September 1, 2007.  The RO noted that this disability was conceivably a neurogenic component associated with the Parkinson's disease.  In a January 2013 rating decision, separate ratings were assigned for the following manifestations of the service-connected Parkinson's disease: mood disorder, 50 percent disabling; constipation, 30 percent disabling; tremors of the right upper extremities, 30 percent disabling; tremors of the left upper extremities, 20 percent disabling; hyposmia, 10 percent disabling; rigidity of the left lower extremities, 10 percent disabling; rigidity of the right lower extremities, 10 percent disabling; and erectile dysfunction, 0 percent disabling.  With the exception of mood disorder, which was assigned an effective date of May 14, 2012, the remaining disabilities were assigned an effective date of April 4, 2012.  Therefore, as the combined rating for the disabilities exceeds 30 percent, they in effect replace the minimum rating originally assigned under Diagnostic Code 8004, effective April 4, 2012.  

Thus, for the purpose of this analysis, the Board will focus on whether there are any new manifestations of the Veteran's Parkinson's disease that may be rated separately, and whether any existing manifestations of the Veteran's Parkinson's disease that are already service connected, warrant an increased rating.  


Tremors of the Right Upper Extremities

The Veteran testified at the November 2013 Board hearing that his service-connected tremors of the right upper extremity associated with his Parkinson's disease have worsened over the years.  He stated that along with the tremors in the right upper extremities, he endures weakness in the right hand and reduced grip strength.  The Veteran further added that  while he was previously able to mask the tremors, he is now largely unable to do so. 

The Veteran is right-handed - i.e., his right hand is his "major" extremity. The Veteran's service-connected tremors of the right upper extremities are currently rated under 38 C.F.R. § 4.124a, Diagnostic Code 8616, neuritis.  This diagnostic code uses the criteria outlined under Diagnostic Code 8516 for rating of paralysis of the ulnar nerve in order to assign the appropriate disability evaluation.  Under Diagnostic Code 8516, disability ratings of 10 percent, 30 percent and 40 percent are assignable for incomplete paralysis of the ulnar nerve of the major upper extremity, which is mild, moderate, or severe in degree, respectively.  38 C.F.R. § 4.124a, Diagnostic Code 8516.  A 60 percent disability rating is assigned for complete paralysis; a "griffin claw" deformity due to flexor contraction of the right and little fingers, very marked atrophy in the dorsal interspace and the thenar and hypothenar eminences, loss of extension of the right and little fingers, an inability to spread (or reverse) the fingers, an inability to adduct the thumb, and weakness of the flexion of the wrist.  

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 percent to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123.

As the Veteran is right-handed (dominant), the major ratings apply to the right extremity and the minor ratings apply to the left extremity.  

The criteria for a 40 percent rating, and no higher, is warranted for the Veteran's tremor of the right upper extremity.  At the April 2012 QTC examination, the examiner indicated that the Veteran had tremors of the right upper extremities due to his Parkinson's disease, and characterized them as being severe. Further, the undersigned observed the Veteran during the course of the hearing and noted a marked tremor in the Veteran's right arm and hand, such that he was unable to still his hand, or either hold a pen or folder in his hand with any degree of stability. 

Severe incomplete paralysis of the ulnar nerve affecting the right upper extremities has been demonstrated.  There is no evidence, however, showing complete paralysis of the ulnar nerve or evidence of the "griffin claw" deformity that would warrant a 60 percent rating under Diagnostic Code 8616.  

The Board has duly considered staged ratings, pursuant to Hart, supra, but finds the 40 percent evaluation assigned is appropriate for the entire rating period. 

In summary and resolving all doubt in the Veteran's favor, a 40 percent evaluation, and no higher, is assigned for the Veteran's service-connected tremors of the right upper extremities as a manifestation of his service-connected Parkinson's disease.  

Bladder Dysfunction with History of Benign Prostatic Hypertrophy 
and Interstitial Cystitis

At the November 2013 Board hearing, the Veteran testified that he wears an absorbent material daily because of his service-connected Parkinson's disease.  On several occasions, he admitted to being unable to control his urine and feces even while wearing a diaper, which has made his commute from home and work extremely difficult.  See the Board hearing transcript, p. 9.  

The Veteran is currently in receipt of a 20 percent rating for his service-connected bladder dysfunction under 38 C.F.R. § 4.115b, Diagnostic Code 7512.  This disability is also rated as a manifestation of the Veteran's service-connected Parkinson's disease.  Diagnostic Code 7512 evaluates chronic cystitis, and states that such should be rated as voiding dysfunction.  38 C.F.R. § 4.115b, Diagnostic Code 7512.  

Voiding dysfunction is rated under the three subcategories of urine leakage, urinary frequency, and obstructed voiding.  38 C.F.R. § 4.115a.  Only the predominant area of dysfunction is considered for rating purposes.  Id.  

For urine leakage, a 20 percent rating is assigned when the wearing of absorbent materials must be changed less than 2 times per day; a 40 percent rating is assigned when the wearing of absorbent materials must be changed two to four times per day; and a 60 percent rating is for assignment with the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.  38 C.F.R. § 4.115a.  

For urinary frequency, a 10 percent rating is assigned with daytime voiding interval between two and three hours, or; awakening to void two times per night; a 20 percent rating is assigned with daytime voiding interval between one and two hours, or; awakening to void three to four times per night; and a 40 percent evaluation is assigned with daytime voiding interval less than one hour, or; awakening to void five or more times per night.  38 C.F.R. § 4.115a.  

For obstructed voiding, urinary symptomatology with or without stricture disease requiring dilatation 1 to 2 times per year, warrants a noncompensable rating.  A 10 percent rating is assigned for obstructed voiding with marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: (1) Post void residuals greater than 150 cc.; (2) Uroflowmetry; markedly diminished peak flow rate (less than 10 cc/sec); (3) Recurrent urinary tract infections secondary to obstruction; (4) Stricture disease requiring periodic dilatation every 2 to 3 months.  Obstructive voiding with urinary retention requiring intermittent or continuous catheterization warrants a 30 percent rating.  38 C.F.R. § 4.115a.  

In May 2007, the Veteran was afforded a VA genitourinary examination.  He complained of frequency and severe bladder pain, particularly with physical activity.  He reported experiencing nocturia three times with marked urinary frequency.  It was also noted that there is urgency of urination.  The VA examiner concluded that the Veteran has severe bladder dysfunction caused by a number of facts, which include pre-existing bladder outlet obstruction, interstitial cystitis, and a neurogenic component contributed by Parkinson's disease.  

In April 2012, the Veteran underwent a VA urinary tract examination provided by QTC.  The examiner reported that the Veteran has a voiding dysfunction that causes urine leakage and requires absorbent material which must be changed two to four times per day.  The VA examiner also indicated that the voiding dysfunction also causes increased urinary frequency, resulting in daytime voiding intervals between one and two hours.  The examiner found no evidence of the voiding dysfunction causing signs or symptoms of obstructed voiding.  He was diagnosed with interstitial cystitis.  

Based on the medical and lay evidence outlined above, and resolving all doubt in the Veteran's favor, the Board finds that his bladder dysfunction with history of benign prostatic hypertrophy and interstitial cystitis more nearly approximates a 40 percent evaluation for urine leakage, and no higher under 38 C.F.R. § 4.115b, Diagnostic Code 7512.  

The April 2012 examiner reported that the Veteran has a voiding dysfunction that causes urine leakage and requires absorbent material which must be changed two to four times per day.  This satisfies the 40 percent criteria for continual urine leakage.  Additionally, the Board notes that the Veteran's genitourinary disorder is medically complex and involves a multitude of genitourinary symptoms, not only related to voiding dysfunction, urinary leakage, and urinary frequency, but also to frequent bladder infections.  

The Veteran has consistently endorsed increasingly frequent daytime and nighttime urination - anywhere from two to four times per day, and increasingly shorter daytime/nighttime intervals of voiding; problems with urinary control (i.e., not getting to the bathroom in time and wetting himself as a result); worsening urinary leakage; burning, straining, and hesitancy with urination.  See the Board hearing transcript.  He reported these symptoms and his wife endorsed the same at the November 2013 Board hearing.  In essence, the Veteran and his wife have reported ongoing, worsening genitourinary symptomatology, and the Veteran and his wife are competent to report on such matters.  There is no evidence of record which expressly contradicts either of their statements and testimony.  Moreover, the Board has no reason to doubt the credibility of their statements regarding the nature and severity of his urinary dysfunction.  

The Board has also considered whether the Veteran could receive a higher evaluation under an alternate diagnostic code(s).  However, there is no evidence showing the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day.  In fact, the April 2012 examiner reported that the Veteran's voiding dysfunction does not require the use of an appliance.  In addition, a higher rating cannot be assigned for urinary frequency as the maximum rating for those symptoms is 40 percent, and a higher rating cannot be assigned for obstructed voiding, as the maximum rating permitted for those symptoms is 30 percent.  See 38 C.F.R. § 4.115a. (only the predominant area of dysfunction is considered for rating purposes).  Moreover, separate ratings under any of these provisions (i.e., voiding dysfunction/leakage, urinary frequency, and obstructed voiding) would essentially amount to impermissible pyramiding.  See 38 C.F.R. § 4.14 (avoidance of pyramiding); see also 38 C.F.R. § 4.115a (only the predominant area of dysfunction is considered for rating purposes).  

Additionally, the Veteran has not been shown to have renal dysfunction, so a higher or separate rating is not warranted under those provisions and related diagnostic codes.  See 38 C.F.R. § 4.115b, Diagnostic Codes 7500-7509. 

Diagnostic Codes 7516 and 7519 provide for higher, 100 percent ratings for genitourinary diagnoses; however, the Veteran has not been shown to have fistula of the bladder (Diagnostic Code 7516) or fistula of the urethra (Diagnostic Code 7519).  

The Board has duly considered staged ratings, pursuant to Hart, supra, but finds the 40 percent rating assigned is appropriate for the entire rating period.  

In summary and resolving all doubt in the Veteran's favor, a 40 percent evaluation, and no higher, is assigned for the Veteran's service-connected bladder dysfunction as a manifestation of his service-connected Parkinson's disease.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993).  


ORDER

A disability rating of 40 percent, and no higher, for the Veteran's service-connected tremors of the right upper extremities is granted.  

A disability rating of 40 percent, and no higher, for the Veteran's service-connected bladder dysfunction with history of benign prostatic hypertrophy and interstitial cystitis as a manifestation of the service-connected Parkinson's disease is granted, subject to the regulations applicable to the payment of monetary benefits.  


REMAND

The Board has granted the Veteran's appeal as to two aspects of his Parkinson's disease. However, because the disorder is evaluated by scrutiny of several resulting disorders under 38 C.F.R. § 4.124a, Diagnostic Code 8004, the Veteran on remand may submit any evidence in support of any remaining manifestations of Parkinson's disease not addressed above.

On the day of his November 2013 hearing, the Veteran was observed by the undersigned to have a marked stooped posture and apparent difficulty walking. The undersigned's observation of the Veteran occurred without the Veteran's knowledge, while the Veteran was entering the Board's office building; during a period of time when the Veteran was waiting in the Board's reception area for approximately one hour prior to his hearing; and when the Veteran both left the hearing room and the Board's office building after the hearing.  

The Veteran is a medical professional, and his spouse is a nurse. Their testimony is therefore competent to report on the manifestations of Parkinson's disease - in this case that it produces stooped posture and various orthopedic-related diminution of function. Given these factors, the Board will direct appropriate inquiry.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide authorization to obtain all outstanding relevant private treatment records pertaining to his service-connected bilateral eye disability, to include the Parkinson's Disease Research, Education, and Clinical Centers (PADRECCs) in Richmond, Virginia.  After securing the necessary authorization, these records should be requested.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file.  

Contemporaneously with this effort, request that the Veteran provide any medical records not currently obtained by VA regarding orthopedic manifestations of his Parkinson's disease; and if necessary provide authorizations for the release of such records. Obtain these records and include them in the claims file or the VBMS file. 

2.  Return the claims file to the examiner who conducted the April 2012 QTC Parkinson's Disease examination and request an addendum which specifically addresses whether and to what extent the disorder effects the Veteran's lumbar spine functioning. If deemed necessary by the examiner or the RO, OR IF THE APRIL 2012 QTC EXAMINER IS NOT AVAILABLE, provide the  Veteran with a specialized examination with clinical testing to determine these residuals.  In particular, the examiner must report the effect of pain, stiffness, and aching on forward flexion, extension, and bilateral rotation of the thorocolumbar spine, with specific measures of range of motion. 

3.  After conducting any other development deemed appropriate, readjudciate the remaining issues on appeal.  If the benefits sought on appeal are not granted, the Veteran and his representative must be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


